DETAILED ACTION
1.          Claims 1-12, 14-25, and 27-32 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 8/04/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.          In response to the amendments received in the Office on 8/04/2022, the Office acknowledges the current status of the claims: claims 1, 14, 25, and 27-30 have been amended, claims 13 and 26 have been canceled, claims 31 and 32 are added, and no new matter appears to be included.

Response to Arguments
4.         Applicant’s arguments with respect to claims 1-12, 14-25, and 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.          Claims 1-4, 8-12, 14-17, 21-25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0351057 A1 to Yeo (hereinafter “Yeo”) in view of United States Patent Application Publication 2019/0239118 A1 to Baghel et al. (hereinafter “Baghel”).
            Regarding Claim 1, Yeo discloses a user equipment (UE) for wireless communication, comprising: 
     a memory; and 
     one or more processors, coupled to the memory (Yeo: Figure 28 with [0041], [0048], [0356] – user equipment/terminal comprises at least one processor and a memory.), configured to: 
          receive data or control signaling on one or more first sidelink channels on… a set of carriers (Yeo: [0130], [0156-0158], [0165], [0230-0239] – corresponds to receiving data on a physical sidelink shared channel (PSSCH) and receiving control signaling on a physical control channel (PSCCH) on a set of carriers when two terminals are configured using carrier aggregation (CA).); 
          receive data or control signaling on one or more second sidelink channels on… the set of carriers (Yeo: [0130], [0156-0158], [0165], [0230-0239] – corresponds to receiving data on a physical sidelink shared channel (PSSCH) and receiving control signaling on a physical control channel (PSCCH) on a set of carriers when two terminals are configured using carrier aggregation (CA). A physical sidelink feedback channel (PSFCH) is used for HARQ feedback. At least [0331] and [0340-0344] describes a plurality of PSFCHs.); and 
          transmit hybrid automatic repeat request (HARQ) feedback corresponding to the data or control signaling on the one or more first sidelink channels and the data or control signaling on the one or more second sidelink channels (Yeo: [0266-0269] and [0289-0291] – corresponds to at least transmitting HARQ feedback ACK or NACK corresponding to one or more of PSSCH and PSCCH on a PSFCH. See also [0340-0344].).
            Although Yeo discloses receiving data or control signaling on one or more first and second sidelink channels on a set of carriers (see above rejection of claim 1 in view of Yeo), Yeo does not explicitly disclose receiving data or control signaling on one or more first and second sidelink channels on first and second component carriers, respectively, of a set of carriers.
            However, these features cannot be considered new or novel in the presence of Baghel. Baghel is also concerned with modes of communication utilizing sidelink resources (Baghel: [0002] and [0094-0104]), and in particular for ascertaining capabilities of devices that require, or make use of, sidelink communications (Baghel: [0009-0011] – said sidelink communications used vehicle-to-everything (V2X) communications.). Baghel discloses receiving data or control signaling on one or more first sidelink channels on a first component carrier of a set of carriers (Baghel: [0070-0078] – describing what is known in the art for a carrier, particularly carrier aggregation. See also [0094-0103] with Figure 4 – at least one UE (i.e., 450, 451, 452) is assigned one or more resources (sidelink channel) on one or more sidelink carriers (i.e., component carrier, 470 and/or 480). The sidelink channel of the one or more carriers include such communications as data, control, and feedback communications.), and receiving data or control signaling on one or more second sidelink channels on a second component carrier of the set of carriers (Baghel: [0070-0078] – describing what is known in the art for a carrier, particularly carrier aggregation. See also [0094-0103] with Figure 4 – at least one UE (i.e., 450, 451, 452) is assigned one or more resources (sidelink channel) on one or more sidelink carriers (i.e., component carrier, 470 and/or 480). The sidelink channel of the one or more carriers include such communications as data, control, and feedback communications.). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the user equipment of Yeo in view of the user equipment of Baghel to receive data or control signaling on one or more first and second sidelink channels on first and second component carriers, respectively, of a set of carriers, since both Yeo and Baghel are concerned with determining resources for sidelink communications, for the reasons of effectively scheduling or assigning sidelink resources based on a device capability (Baghel: [0005], [0007]).	 
            Regarding Claim 2, the combination of Yeo and Baghel discloses the UE of claim 1, wherein Yeo further discloses the HARQ feedback is based at least in part on a semi-static HARQ codebook (Yeo: [0266], [0350-0351] – HARQ codebook is based information that may be pre-configured (or fixed).).
            Regarding Claim 3, the combination of Yeo and Baghel discloses the UE of claim 1, wherein Yeo further discloses the HARQ feedback is associated with a fixed slot offset (Yeo: [0287-0291] – HARQ feedback is associated with a gap that may be fixed and pre-configured.).
            Regarding Claim 4, the combination of Yeo and Baghel discloses the UE of claim 3, wherein Yeo further discloses the HARQ feedback is associated with one or more UE identifiers (Yeo: [0245-0246] – information includes source terminal ID and destination terminal ID.), one or more traffic cast types (Yeo: [0257] – information includes traffic cast indication.), and one or more resource pools (Yeo: [0291], [0302-0303] – HARQ feedback is associated with at least a resource pool.), and wherein the HARQ feedback includes, for each source UE identifier and traffic cast type, X bits per carrier or per resource pool (Yeo: [0310-0313] – corresponds to a number of HARQ feedback bits for a transmitting terminal in unicast or groupcast as per a resource pool.), where X is equal to a number of sidelink slots mapped to a feedback channel occasion in which the HARQ feedback is transmitted (Yeo: [0319-0320] – representative of a sidelink slot number, but given as an example when a HARQ feedback may not be sent.).
            Regarding Claim 8, the combination of Yeo and Baghel discloses the UE of claim 1, wherein Yeo further discloses the HARQ feedback includes one HARQ codebook per unicast link and one HARQ codebook per groupcast link of the UE (Yeo: [0301-0312] – suggested by Yeo in that the number of HARQ feedback bits (or codebook size) may be dependent upon the cast type, either sidelink unicast or sidelink groupcast.).
            Regarding Claim 9, the combination of Yeo and Baghel discloses the UE of claim 1, wherein Yeo further discloses the HARQ feedback is based at least in part on a dynamic HARQ codebook (Yeo: [0293-0295] – HARQ codebook is “dynamic” since, in one implementation, a terminal may determine the number of HARQ feedback bits are required per PSFCH (from the number of PSSCHs) based on a sidelink assignment index (SAI) communicated through sidelink control information (SCI).).
            Regarding Claim 10, the combination of Yeo and Baghel discloses the UE of claim 1, wherein Yeo further discloses the HARQ feedback is based at least in part on sidelink assignment indicators (SAIs) included in transmissions on the one or more first sidelink channels and the one or more second sidelink channels (Yeo: [0293-0295] – HARQ codebook is “dynamic” since, in one implementation, a terminal may determine the number of HARQ feedback bits are required per PSFCH (from the number of PSSCHs) based on a sidelink assignment index (SAI) communicated through sidelink control information (SCI).).
            Regarding Claim 11, the combination of Yeo and Baghel discloses the UE of claim 10, wherein Yeo further discloses the SAIs are received via sidelink control information (Yeo: [0293-0295] – HARQ codebook is “dynamic” since, in one implementation, a terminal may determine the number of HARQ feedback bits are required per PSFCH (from the number of PSSCHs) based on a sidelink assignment index (SAI) communicated through sidelink control information (SCI).).
            Regarding Claim 12, the combination of Yeo and Baghel discloses the UE of claim 10, wherein Yeo further discloses the SAIs are tracked based at least in part on a source identifier associated with the SAIs (Yeo: [0241-0264], [0293-0295] – SCI includes a source ID of transmitting terminal as an association with SAI, also included with SCI.).            

            Regarding Claim 14, Yeo discloses a first user equipment (UE) for wireless communication, comprising: 
     a memory; and 
     one or more processors, coupled to the memory (Yeo: Figure 28 with [0041], [0048], [0356] – user equipment/terminal comprises at least one processor and a memory.), configured to: 
          transmit, to a second UE, data or control signaling on one or more first sidelink channels on a set of sidelink carriers (Yeo: [0130], [0156-0158], [0165], [0230-0239] – corresponds to transmitting data on a physical sidelink shared channel (PSSCH) and transmitting control signaling on a physical control channel (PSCCH) on a set of carriers when two terminals are configured using carrier aggregation (CA).); 
          transmit, to the second UE, data or control signaling on one or more second sidelink channels on the set of sidelink carriers (Yeo: [0130], [0156-0158], [0165], [0230-0239] – corresponds to transmitting data on a physical sidelink shared channel (PSSCH) and transmitting control signaling on a physical control channel (PSCCH) on a set of carriers when two terminals are configured using carrier aggregation (CA).); and 
          receive, from the second UE, hybrid automatic repeat request (HARQ) feedback corresponding to the data or control signaling on the one or more first sidelink channels and the data or control signaling on the one or more second sidelink channels (Yeo: [0266-0269] and [0289-0291] – corresponds to at least transmitting HARQ feedback ACK or NACK corresponding to one or more of PSSCH and PSCCH on a PSFCH. See also [0340-0344].).
            Although Yeo discloses receiving data or control signaling on one or more first and second sidelink channels on a set of carriers (see above rejection of claim 1 in view of Yeo), Yeo does not explicitly disclose receiving data or control signaling on one or more first and second sidelink channels on first and second component carriers, respectively, of a set of carriers.
            However, these features cannot be considered new or novel in the presence of Baghel. Baghel is also concerned with modes of communication utilizing sidelink resources (Baghel: [0002] and [0094-0104]), and in particular for ascertaining capabilities of devices that require, or make use of, sidelink communications (Baghel: [0009-0011] – said sidelink communications used vehicle-to-everything (V2X) communications.). Baghel discloses receiving data or control signaling on one or more first sidelink channels on a first component carrier of a set of carriers (Baghel: [0070-0078] – describing what is known in the art for a carrier, particularly carrier aggregation. See also [0094-0103] with Figure 4 – at least one UE (i.e., 450, 451, 452) is assigned one or more resources (sidelink channel) on one or more sidelink carriers (i.e., component carrier, 470 and/or 480). The sidelink channel of the one or more carriers include such communications as data, control, and feedback communications.), and receiving data or control signaling on one or more second sidelink channels on a second component carrier of the set of carriers (Baghel: [0070-0078] – describing what is known in the art for a carrier, particularly carrier aggregation. See also [0094-0103] with Figure 4 – at least one UE (i.e., 450, 451, 452) is assigned one or more resources (sidelink channel) on one or more sidelink carriers (i.e., component carrier, 470 and/or 480). The sidelink channel of the one or more carriers include such communications as data, control, and feedback communications.). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the user equipment of Yeo in view of the user equipment of Baghel to receive data or control signaling on one or more first and second sidelink channels on first and second component carriers, respectively, of a set of carriers, since both Yeo and Baghel are concerned with determining resources for sidelink communications, for the reasons of effectively scheduling or assigning sidelink resources based on a device capability (Baghel: [0005], [0007]).
            Claims 15-17 and 21-25, dependent upon claim 14, recite similar features as claims 2-4 and 8-12, respectively, and are therefore rejected upon the same grounds as claims 2-4 and 8-12. Please see above rejections of claims 2-4 and 8-12.
            Claims 27-29, directed to a method embodiment of claims 1, 2, and 9, recite similar features as claims 1, 2, and 9, respectively, and are therefore rejected upon the same grounds as claims 1, 2, and 9. Please see above rejections of claims 1, 2, and 9.
            Claims 30-32, directed to a method embodiment of claims 14-16, recite similar features as claims 14-16 and are therefore rejected upon the same grounds as claims 14-16. Please see above rejections of claims 14-16.

Allowable Subject Matter
10.          Claims 5-7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2021/0176734 A1 to You et al. at [0113];
US PGPub 2021/0160822 A1 to Hassan et al. at [0123]; and
US PGPub 2020/0221271 A1 to Kim et al. at [0008-0009].

13.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 31, 2022